Case 1:19-mj-00144-ESC ECF No. 1 filed 05/03/19 PagelD.1 Page 1of1

AO 91 (Rev. 11/11) Criminal Complaint

UNITED STATES DISTRICT COURT

for the
Western District of Michigan

 

 

 

United States of America )
v. )
) Case No.
AARON WILLIAM FEIN 1:19-MJ-00144
)
)
Defendant(s)
CRIMINAL COMPLAINT
1, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of April 19, 2019 in the county of Eaton in the
WESTERN District of MICHIGAN , the defendant(s) violated:
Code Section Offense Description
18 U.S.C. § 1001(a)(2) making a materially false statement in a matter within the jurisdiction of the
FBI

This criminal complaint is based on these facts:

SEE ATTACHED CONTINUATION OF COMPLAINT

if Continued on the attached sheet.

GMD Coli

Cémplainant’ 'S signature

BOBBIE JO RITCHIE - Task Force Officer-FBI

 

Printed name and title

Sworn to before me and signed in my presence.

SALT

City and state: _ Grand Rapids, Michigan Ellen S. Carmody, U.S. Magistrate Judge

Printed name and title

  
  

   
 

Date: \ 4
Judge 's s 5 signature

   

 
